Exhibit 10.25
INVESTMENT BANKING AND ADVISORY AGREEMENT
 
 
AGREEMENT, made this 9th day of April 2012, by and between DNA Brands Inc.,
having its principal place of business at 506 N. W. 77TH ST, Boca Raton, FL
33487, (the “Company”) and Charles Morgan Securities Inc., having its principal
place of business at 120 Wall St., 16th FL, New York, NY 10005, hereinafter the
(the “Consultant”).
 
WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company’s business affairs and to assist the Company in
raising capital for the Company's business and the Consultant is willing to
undertake to provide such services as hereinafter fully set forth.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Nature of Services: The Company engages Consultant to render the following
services during the term of this agreement on a non-exclusive basis (it being
understood that Consultant is free to render the same or similar services to any
other entity selected by it).
 
(a) General Advice and Assistance. Consultant shall provide:
 
(i) Advice concerning on-going strategic corporate planning and long-term
investment policies, including any revision of the Company’s business plan.
 
(ii) Evaluation of the Company’s managerial, marketing and sales requirements.
 
(iii) Advice as to potential mergers and acquisitions, whether the Company will
be the acquiring company or the target of an acquisition.
 
(iv) Advice regarding the sales of securities in private transactions.
 
(v) Introductions to listed exchanges, registered securities associations’
market participants and market-maker services for the Company’s securities.
 
(vi) Introductions to financial institutions and money managers.
 
(vii) Introductions to independent analysts that may provide third party
coverage on the Company.
 
(viii) Conduct of a shareholders meeting with industry professionals.
 
(ix)  Introductions to event planners that will accept the Company’s product in
their respective venue as sponsor and or the sale of the product at the event.
 
(x) introductions to other products for distribution in FL.
 


Initial ________
- 1 -

--------------------------------------------------------------------------------

 


(b)  
Capital Raising. Consultant will assist the Company in attempting to raise
capital in accordance with the Company's business plan. All efforts by
Consultant will be on a best efforts basis only. The parties presently
contemplate the following:

 
(i)  
An initial Private Placement (the “First Offering”) of equity capital in the
amount of $1,500,000 upon terms and conditions that are mutually agreed to by
the Company and Consultant, at a price of$0.30 per share (the placement of
5,000,000 shares of the Company’s common stock).  Consultant’s compensation for
each of the Offerings will be in addition to the compensation included in this
agreement as set forth below, and as referenced in the applicable Placement
Agent Agreement and PPM for each and every offering.

 
(ii)  
A second Private Placement (“second offering”) of equity capital in an amount
and upon terms and conditions that are mutually agreed to by the Company and
Consultant. This offering is expected to be done on similar terms and conditions
of the first offering but at a different price and for an amount up to $2.5
million dollars.

 
2. Compensation;
 
(a)  
General Advice and Assistance; For the general advice and assistance described
in Section 1(a), the Consultant will be entitled to the compensation provided in
subparagraphs 2(a) and 2(a)(i);

 
(i)  
The Company will pay a fee of $60,000 over twenty four months (sixty thousand
dollars) at a rate of $2,500 per month.  This fee may be paid by the Company in
twenty four equal monthly installments of two thousand five hundred dollars
payable on the fifteenth of each month commencing the following month after the
signing of this Agreement. This fee may be paid in cash or, if the Company is
public at the time the fee is due, the fee may be paid in restricted common
stock at the election of the Company. If paid with common stock of the Company
then Company will pay with common stock having a value of 125% of the cash
payment alternative, based on the closing bid price of the common stock of the
Company on the date the payment is due.

 
 
(ii)  
The Company will issue to the Consultant a number of shares of its common stock
equal to 2,750,000 shares over the course of this agreement, as follows: (a)
750,000 shares are due concurrent with the signing of this agreement. (b) Two
hundred fifty thousand (250,000) shares shall be issued on an eight consecutive
calendar quarterly basis beginning on July 1, 2012 and continue every ninety
days thereafter.





Initial ________
- 2 -

--------------------------------------------------------------------------------

 
(iii)  
The Company will pay an engagement fee of $25,000 concurrent with the signing of
this agreement.   The compensation provided for in this Section 2(a)(i)(ii) is
in addition to, and not in lieu of, any compensation to which the Consultant may
become entitled for its capital raising efforts as described in Section 2(b).

 
 
(b) Capital Raising; The Consultant's compensation for the capital raising
activities referred to in Section 1(b) shall be as set forth in separate
placement agent agreements and or other agreements with respect to each
transaction. It is anticipated that the consultant will receive no less than the
following;
 
(i) Cash compensation in an amount equal to ten  (10%) of the aggregate purchase
price of the Equity sold to the investors, plus
 
(ii )An additional three percent (3%) of the aggregate purchase price of the
equity placed by the Consultant with the investors for non-accountable expenses,
plus
 
(iii) Equity in the form of common stock of the Company shares equal to 8% of
the shares issuable by the Company for the capital raise. As an example if one
million five hundred thousand dollars is raised at thirty cents per shares then
the common stock due is 400,000 shares of common stock.  These shares are
restricted shares and need NOT be included in a registration statement of the
Company.   If the stated fees are in excess of NASD/FINRA regulations they will
be adjusted downward to meet regulations.
 
3.         Term:  The term of this agreement is twenty four (24) months from the
date hereof with an automatic renewal for a year if written notice for
termination is not received 30 days prior to the expiration of this agreement.
 
4.           Termination:   Either party may terminate this agreement after the
first ninety days with a written notice of termination. Any fees that are due
and payable after the termination date will not be owed or payable. Any
compensation paid prior to the date of termination will be deemed earned and
paid.
 
5.    Responsibilities of the Company:
 
(a) Provide Information. The Company shall provide the Consultant with all
financial and business information about the Company as requested by the
Consultant in a timely manner. Without limiting the generality of the foregoing,
the Company shall convert all of its financial statements to Quick Books or an
electronic format so as to review of the Company's accounts for a period of no
less than one year. In addition, executive officers and directors of the Company
shall at the request of Consultant and subject to reasonable prior notice, make
themselves available for personal consultations with the Consultant and/or third
party designees.
 
Initial ________
- 3 -

--------------------------------------------------------------------------------

 


(b)Use of Proceeds: The Company shall appraise “use of proceeds” for each of the
offerings contemplated by this agreement in accordance with the descriptions of
the proposed use of proceeds supplied to investors in those offerings.
 
6.               Expenses:  The Company shall reimburse the Consultant for
actual out-of pocket expenses including, but not limited to, facsimile, postage,
printing, photocopying, and entertainment, incurred by the
Consultant.  Consultant shall obtain prior approval of the Company for any
expenses to be incurred in excess of $1,500. The Company shall reimburse
Consultant for all reasonable fees and disbursements of the Consultant's
counsel. All fees payable to such counsel shall be agreed upon by the parties in
advance but will not exceed $15,000 for the creation of the Private Placement
Memorandum to be used in the First Offering and $15,000 for the creation of the
Private Placement Memorandum to be used in the Second Offering. It is agreed
that the attorney’s fees are to be paid out of escrow from the offering. The
Company shall also reimburse the Consultant for the costs of all pre-approved
travel and related expenses incurred by the Consultant at the request of the
Company in connection with the performance of its services hereunder. Expenses
shall be due and payable when billed and after they have been incurred.
 
 7.           Indemnification: The Company shall indemnify, defend and hold
harmless the Consultant from any kind of liabilities, of every kind, nature and
description, fixed or contingent (including, without limitation,  reasonable
counsel fees and expenses in connection with any action, claim or proceeding
relating to such liabilities) arising out of the services provided hereunder,
including but not limited to, by any reason of any breach or failure of
observance or performance or untrue or incorrect statement of any term,
commitment, representation, warranty, covenant or agreement made by the Company;
or by reason of negligence of the Company regarding or in accordance with any
duty, document, obligation, responsibility, or other performance of service
arising out of this transaction.  In the event that Consultant requests
indemnification hereunder (the “Indemnified Party”), Consultant shall notify the
Company (the “Indemnifying Party”) with reasonable promptness of any claim
asserted against it in respect to which any Indemnifying Party may be liable
under this Agreement, which notification shall be accompanied by a written
statement setting forth the basis of such claim and the manner of calculation
thereof.  The Indemnifying Party shall defend any such claims, threatened or
asserted, at its sole expense.  The Indemnified Party shall use legal counsel
selected by the Indemnifying Party and approved by the Indemnified Party, whose
approval shall not be unreasonably withheld, to defend any such threatened or
asserted claim.
 
8.         Complete Agreement:    This Agreement contains the entire Agreement
between the parties with respect to the contents hereof and supersedes all prior
agreements and understandings between the parties with respect to such matters,
whether written or oral. Neither this agreement, nor any term or provision
hereof may be changed, waived, discharged or amended in any manner other than by
any instrument in writing, signed by the party against which the enforcement of
the change, waiver, discharge or amendment is sought.
 


Initial ________
- 4 -

--------------------------------------------------------------------------------

 
 
9.        Counterparts: This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which shall
constitute but one Agreement.   Facsimile signatures shall be agreed to be as
originals and shall be binding with the full force and effect as if they were
original signatures.
 
10.     Arbitration   The parties shall submit any controversy or claim arising
out of or relating to this Agreement to final and binding arbitration
administered by the FINRA, and immediately after the filing of a claim as
provided herein, shall submit such dispute to mediation before the FINRA;
provided, however that the proposed mediation shall not interfere with or in any
way impede the progress of the arbitration.  Any such mediation or arbitration
procedure shall be venued exclusively in the New York County, New York, New
York.
 
If injunctive or other similar provisional relief shall be required in aid of
arbitration, the aggrieved party may seek such relief from a court of competent
jurisdiction venued exclusively in New York County, New York, New York.
 
11.       Disclosure: Any financial or other advice rendered by the Consultant
pursuant to this Agreement may not be disclosed publicly in any manner without
the prior written approval of the Consultant unless required by any court,
government, or regulatory agency.   All non-public information given to the
Consultant by the Company will be treated by the Consultant as confidential
information, and the Consultant shall not make use of such information other
than in connection with its performance of this Agreement, provided, however,
that Consultant may disclose any such information if required by any court or
governmental or regulatory authority, board or agency. “Non-public information”
shall not include any information which (i) is or becomes generally available to
the public other than as a result of a disclosure by the Consultant; (ii) was
available to the Consultant prior to its disclosure to the Consultant by the
Company, provided that such information is not known by the Consultant to be
subject to another confidentiality agreement with another party; or  (iii)
becomes available to the Consultant on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company.
 
12.        Severability:  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. If any provision of this agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule, such invalidity,
illegality or unenforceability will not effect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
13. Choice of Law: This agreement shall be governed by, construed, interpreted
and the rights of the parties determined in accordance with the laws of the
State of New York, without reference to the
 


Initial ________
- 5 -

--------------------------------------------------------------------------------

 
 
principles of conflicts of law.
 
14. Miscellaneous:
 
(a) Responsibility All final decisions with respect to consultation, advice and
services rendered by the Consultant to the Company shall rest exclusively with
the Company, and Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.
 
Agreed and Accepted on the date first written above:
 
s/Darren Marks
DNA BRANDS INC.
By:    Darren Marks                                                      


s/Melvin Leiner
DNA BRANDS INC.
By:     Melvin Leiner                                                      


 
s/ Paul  E. Taboada
Charles Morgan Securities, Inc.
By:    Paul  E. Taboada
Initial ________
 
- 5 -

--------------------------------------------------------------------------------

 